Opinion issued April 19, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00327-CV
____________

ALI YAZDCHI D/B/A AL AUTO, Appellant

V.

ALLSTATE INSURANCE COMPANY; BAYOU CITY AUCTION POOL,
INC.; CROWN RITE ENTERPRISES; GOVERNMENT EMPLOYEES
INSURANCE COMPANY; MATTHEW GRONER D/B/A MATTHEW'S
AUTO SALES; AHMAD HASSANAZEL D/B/A PAMEER AUTOS; HUNG
PHAM D/B/A LONG'S AUTO SALES; ROBERT'S AUTO SALES, INC.;
ABDEL SAMEY D/B/A HARBORSIDE AUTO SALES; STANMAR
MOTORS; STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.;
TEAM FLEET FINANCING CORP.; TRAVELERS INSURANCE CO.;
AND WINSTON WILMOT D/B/A W. WILMOT & SONS, Appellees



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-38272



MEMORANDUM OPINION
	On October 12, 2006, we ordered appellant, Ali Yazdchi d/b/a Al Auto,
(Yazdchi) to "pay for or make arrangements to pay for, the record in this appeal.  See
Tex. R. App. P.  35.3."  Within the same document, we notified Yazdchi that unless
he provided the court with proof of payment for the record within fifteen days, we
would dismiss the appeal.  Yazdchi has not provided this court with proof that he paid
for or made arrangements to pay for the record.  The court reporter and the district
clerk have advised this court that Yazdchi has not made arrangements to pay for the
record.  We dismiss the appeal.  Tex. R. App. P. 42.3(b), (c); 37.3(b).
	All other pending motions in this appeal are overruled as moot. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.